McKINLEY NON-U.S. CORE GROWTH FUND Y Shares (Ticker: MCNUX) PROSPECTUS February 28, 2014 A fund seeking long-term capital appreciation. The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus - Y Shares Table of Contents Summary Section 1 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks 4 Portfolio Holdings Information 6 Management of the Fund 7 How to Buy Shares 10 How to Sell Shares 14 Account and Transaction Policies 15 Distributions and Taxes 19 Financial Highlights 20 Privacy Notice 21 Summary Section McKinley Non-U.S. Core Growth Fund Investment Objective The McKinley Non-U.S. Core Growth Fund (the “Fund”) seeks to achieve long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Y Shares Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Management Fees 0.85% Distribution and/or Service (12b-1) Fees N/A Other Expenses(1) 0.33% Total Annual Fund Operating Expenses 1.18% Fee Waiver and Expense Reimbursement -0.33% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement(2) 0.85% Other Expenses are based on estimated customary Fund expenses for the current fiscal year. McKinley Capital Management, LLC (the “Adviser”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, interest expense in connection with investment activities, portfolio transaction expenses, Acquired Fund Fees and Expenses (“AFFE”) and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for YShares to 0.85% of the Fund’s average daily net assets (the “Expense Cap”) through at least February 28, 2016. The Operating Expenses may exceed the Expense Cap to the extent the Fund incurs expenses excluded from the Expense Cap.The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Trust’s Board of Trustees (the “Board”) upon 60 days notice to the Adviser, or by the Adviser with the consent of the Board. The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap for the first two years only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Y Shares Portfolio Turnover The Fund pays transaction costs, such as commissions and dealer mark-ups, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Table of Contents - Prospectus - Y Shares 1 Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”).The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. In selecting securities for the Fund, the Adviser uses a “bottom-up” fundamentally based, quantitatively driven investment process with a qualitative overlay.The Adviser believes that excess market returns can be achieved by constructing a diversified portfolio of inefficiently priced equity securities whose earnings growth rates are accelerating above market expectations.The Fund generally seeks to invest in companies that have market capitalizations of $100million or greater.The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries. The Adviser may sell a stock if the Adviser believes that the stock’s risk/reward characteristics have become less favorable, the company’s fundamentals have deteriorated so that the original investment thesis for holding the stock no longer holds, or if a better opportunity has been identified.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.The following are the principal risks that could affect the value of your investment: · Currency Risk:Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge against the fund’s currency exposure. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Foreign Securities and Emerging Markets Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between United States and foreign regulatory requirements and market practices.These risks are enhanced in emerging markets.Generally, economic structures in these countries are less diverse and mature than those in developed countries, and their political systems are less stable.Investments in emerging markets countries may be affected by national policies that restrict foreign investment in certain issuers or industries. · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Large Company Risk: Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Liquidity Risk: There are greater risks involved in investing in securities with limited market liquidity. · Management Risk:The Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. Table of Contents - Prospectus - Y Shares 2 · New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance Information Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Investment Adviser McKinley Capital Management, LLC Portfolio Managers The Fund is team-managed by the following Portfolio Managers in addition to others not listed here: Name Title Managed the Fund Since Robert B. Gillam President and Chief Executive Officer Inception (2014) Robert A. Gillam, CFA Senior Vice President and Chief Investment Officer Inception (2014) Sheldon J. Lien, CFA Portfolio Manager Inception (2014) Gregory S. Samorajski, CFA Portfolio Manager Inception (2014) Brandon S. Rinner, CFA Portfolio Manager Inception (2014) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (McKinley Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-888-458-1963 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial investment amount is $40million and there is no subsequent investment minimum. Tax Information The Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Y Shares 3 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks Investment Objective The Fund seeks to achieve long-term capital appreciation.The Fund’s investment objective is not fundamental and may be changed by the Fund’s Board without shareholder approval.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, ADRs, GDRs and EDRs.The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries.The Adviser generally seeks to invest in companies that have market capitalizations of $100million or greater. Changes in Policy.The Fund will not change its investment policy of investing at least 80% of its net assets in securities of non-U.S. companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Adviser’s Process — Purchasing Portfolio Securities.The Adviser’s investment process is founded on the tenets of Modern Portfolio Theory and uses a disciplined, systematic, quantitatively driven investment process with a qualitative overlay.The process is designed to capture excess returns (consistent with the idea that markets are inefficient) based on a combination of return/risk analysis that identifies stocks that outperform the benchmark index and the misidentification of earnings acceleration potential.The Adviser focuses on relative rather than absolute rates of acceleration because it believes they are better indicators of future performance.The Adviser seeks to construct a portfolio with relatively few issuers that represent a broad spectrum of the market by investing in various sectors, countries, industries, etc.The Adviser takes into consideration various risk matrixes before investing. The final portfolio expects to include70 to 90 securities that are diversified across industry, sector, and country.The Adviser does not hedge the currency exposure of the underlying non-U. S. securities.The volatility of foreign currency impact is considered throughout the investment process. The Adviser’s Process — Selling Portfolio Securities.The Adviser continually monitors companies in the Fund’s portfolio to determine if their stock price and future prospects continue to appear attractive or if they are beginning to show signs of deterioration.There are generally three reasons the Adviser may sell or reduce its position in a security: · The stock’s risk/reward characteristics are not as favorable; · A company’s fundamentals are deteriorating to the point where the original investment thesis for owning the stock is no longer intact; or · A better opportunity has been identified. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Table of Contents - Prospectus - Y Shares 4 Principal Risks There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program.The principal risks of investing in the Fund that may adversely affect the Fund’s NAV or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. Currency Risk. Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge each Fund’s currency exposure. The market for some or all currencies may from time to time have low trading volume and become illiquid, which may prevent a Fund from effecting a position or from promptly liquidating unfavorable positions in such markets, thus subjecting a Fund to substantial losses. Equity Risk.Since the Fund purchases equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Foreign Securities Risk and Emerging Markets Risk.Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S.domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S.companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Fund, it is not expected that the Fund will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S.markets.Emerging markets countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Table of Contents - Prospectus - Y Shares 5 Large Companies Risk.Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Liquidity Risk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments promptly, or may only be able to sell investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in emerging markets countries. Management Risk.Management risk describes the Fund’s ability to meet its investment objective based on the Adviser’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Smaller Company Risk.Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Fund and other client accounts of the Adviser together may hold a significant percentage of a company’s outstanding shares.When making larger sales, the Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, the Fund’s NAV may be volatile. Who May Want to Invest in the Fund? The Fund may be appropriate for you if you: ●
